DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 02/22/2022 is acknowledged.
Claim Objections
Claims 2-18 are objected to because of the following informalities:  
Claim 2, line 2, “an addition sensor” should be changed to - - the addition sensor - -.
Claim 4, line 2, “a puff” should be changed to - - the puff - -.
Claim 9, line 2, “a pressure drop” should be changed to - - the pressure drop - -.
Appropriate correction is required.
Claim 10, line 5, “a the second pressure” should be changed to - - a second pressure --.
Claim 11, lines 2-3, “an addition sensor” should be changed to - - the addition sensor --.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14 15, “the determining electrical current” and “the delivered electrical current” have no antecedent basis.
Claim 4, line 3, “the pressure drop” has no antecedent basis.
Claim 4, lines 6-7, “the vapor phase per unit time” has no antecedent basis.
Claim 10, line 6, “the first pressure of air” has no antecedent basis.
Claim 10, line 9, “the second pressure of air” has no antecedent basis.
Claim 13, lines 3-4, “the pressure drop” has no antecedent basis.
Claim 13, line 5, “the vaporizable material” has no antecedent basis.
Claim 13, line 7, “the inhalable sensor” has no antecedent basis.
Claim 14, lines 1-2, “the heat” has no antecedent basis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831